UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7768



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY B. ALEXANDER,

                                              Defendant - Appellant.



                              No. 03-6234



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY B. ALEXANDER,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-95-178)


Submitted:   March 20, 2003                 Decided:   March 25, 2003
Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tony B. Alexander, Appellant Pro Se.    Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tony B. Alexander appeals the district court’s order denying

his motion to modify his sentence.   We have reviewed the record and

find no reversible error.   Accordingly, we deny Alexander’s motion

for modification of his sentence and affirm for the reasons stated

by the district court.   See United States v. Alexander, No. CR-95-

178 (W.D.N.C., filed Jan. 17, 2003; entered Jan. 21, 2003).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                 2